COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-229-CV





PROFILE EQUITIES LLC AS ASSIGNEE 					APPELLANT

OF BENEDICT R. ROBINSON	

V.



FORT WORTH I.S.D., ET AL.	APPELLEES



------------



FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant attempts to appeal from the trial court’s June 23, 2005 oral ruling on Appellant’s “Motion For Release Of Funds.”  Appellant’s notice of appeal is premature because the trial court has not signed an order disposing of Appellant’s motion.  See 
Tex. R. App. P.
 26.1, 27.1(a).  A trial court’s oral pronouncement is not an acceptable substitute for a written order.  
Emerald 
 
Oaks Hotel/Conference Ctr., Inc. v. Zardenetta
, 776 S.W.2d 577, 578 (Tex. 1989) (orig. proceeding); 
McCormack v. Guillot
, 597 S.W.2d 345, 346-47 (Tex. 1980) (orig. proceeding).  A prematurely filed notice of appeal is not effective until the appellate deadline is triggered and therefore does not vest this court with jurisdiction over the appeal.  See Tex. R. App. P.
 
25.1(b), 27.1(a).

On June 29, 2005, we notified Appellant that its appeal was subject to dismissal for want of jurisdiction.  We permitted Appellant a reasonable time to correct this defect in the record.  See 
Tex. R. App. P.
 44.3, 44.4(a)(2).  Appellant had until July 11, 2005 to furnish us with a signed copy of the order or judgment that Appellant seeks to appeal and to show grounds for continuing the appeal.  No signed order has been tendered or filed.  Accordingly, we dismiss the appeal for want of jurisdiction.  
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM



PANEL D:	MCCOY, J; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  August 4, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.